DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 October 2022  has been entered.

Response to Amendment and Arguments
Applicant’s amendment overcomes the rejection of claims 1-4  under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. The rejection has been withdrawn. 
Applicant’s amendment to independent claim 1  requiring  hydroxyethylating the bleached cellulose solely with 7.5 wt.% sodium hydroxide and 11 wt.% aqueous urea to produce  alkaline hydroxyethyl cellulose distinguishes from Zhou. The rejections of claim 1 over Lavanya in view of Zhou and  Richter, of claim 2 over Lavanya in view of Zhou and  Richter and further in view of Fahma, and of claims 3 and 4 over Lavanya in view of Richter and Zhou and further in view of Langlois have been withdrawn.   However,  since NaOH/urea aqueous solution is  merely a homogeneous reaction medium for cellulose etherification as evidenced by Zhou (p85, introduction and p89, conclusion), it is not understood to one of ordinary skill in the art that how the  hydroxyethylating of the bleached cellulose  can take place  without  addition of an ethylating agent, e.g., chlorohydrin or the like ( see Applicant remarks, page 10).  
Applicant’s arguments in light of the amendments have been fully considered but are moot as they do not apply to the current rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without an ethylating agent, which is/are critical or essential to the practice of the invention but excluded in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  Claim 1 recites “ hydroxyethylating the bleached cellulose solely with 7.5 wt.% sodium hydroxide and 11 wt.% aqueous urea to produce alkaline hydroxyethyl cellulose”.   However, it is known to one of ordinary skill in the art NaOH/urea aqueous solution is  merely a homogeneous reaction medium for cellulose etherification as evidenced by Zhou (p85, introduction and p89, conclusion).  The specification does not provide any directions or working examples of hydroxyethylating  of cellulose with solely  7.5 wt.% sodium hydroxide and 11 wt.% aqueous urea, i.e.,  in the absence of an  ethylating agent. Thus the disclosure does not enable one of ordinary skill in the art to practice  hydroxyethylating  of a bleached cellulose with solely 7.5 wt.% sodium hydroxide and 11 wt.% aqueous urea  to produce an alkaline hydroxyethyl cellulose as claimed.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766